                                  UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY POTTER,                                                          :

                      Petitioner                                         :     CIVIL ACTION NO. 3:17-1314

                      v                                                  :
                                                                                       (JUDGE MANNION)
Warden L. J. ODDO,                                                       :

                      Respondent                                         :

                                                                  ORDER

             For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.         The petition for writ of habeas corpus, (Doc. 1) is
                      DISMISSED for lack of jurisdiction.

           2.         The Clerk of Court is directed to CLOSE this case.

           3.         Petitioner’s motion to appoint counsel (Doc. 13) is
                      DISMISSED as moot.




                                                                          s/ Malachy E. Mannion
                                                                          MALACHY E. MANNION
                                                                          United States District Judge

Dated: November 20, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1314-01-ORDER.wpd
